DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/22 has been entered.
Response to Amendment
The Amendment filed 10/06/22 has been entered. Claims 1 and 3 has been amended, and claim 2 and 15-17 have been cancelled. New claim 20 has been entered. Claims 1, 3-8, 10-14, and 18-20 are addressed in the following office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akahoshi et al. (US 2017/0042732), cited in previous office action, in view of Dewey (US 2006/0052758).
Regarding claim 1, in the art of phacoemulsification, Akahoshi discloses (Figs. 1-3) a phacoemulsification needle (100) for emulsifying body tissue, said needle adapted to be attached to a phacoemulsification handpiece for imparting a vibration to said needle (Abstract), said needle comprising: a hollow needle body (104) having a distal end (99), a proximal end (106), and an internal surface defining an aspiration passage (124) extending between said proximal and distal ends (Par. 0039), said proximal end for mounting said needle body to a phacoemulsification handpiece (Par. 0036), said aspiration passage having a longitudinally-extending central body axis (110), said needle body defining an enlarged tip (102) at said distal end (Par. 0037). However, Akahoshi fails to disclose said needle body having a blockage reduction means located within said aspiration passage only at a location proximal of said enlarged tip, wherein said blockage reduction means is one of: a groove extending into said internal surface; or at least one indented portion of said needle body.
In the analogous field of phacoemulsification, Dewey teaches (Fig. 19) a needle body (80 & 83) having a blockage reduction means (81) located within an aspiration passage (88) only at a location proximal of a tip (87), wherein said blockage reduction means is a groove extending into said internal surface (Par. 0085-0086). Note, Dewey’s interpreted as teaching the blockage reduction means located within the aspirated package only proximal to the tip, because it teaches a blockage reduction proximal to the tip. The remaining structure is an unrecited element not excluded by the use of the transitional phrase comprising. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi to have said needle body having said needle body having a blockage reduction means located within said aspiration passage only at a location proximal of said enlarged tip, wherein said blockage reduction means is one of: a groove extending into said internal surface; or at least one indented portion of said needle body. Doing so would enhance the effectiveness of the cavitation process during phacoemulsification (Par. 0086), as taught Dewey.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi to have the blockage reduction means located within the aspirated passage only proximal to the tip, because it teaches a blockage reduction proximal to the tip. Doing so would only require a rearrangement of parts without modifying how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 3, Akahoshi, as modified by Dewey, discloses the phacoemulsification needle of claim 1. Akahoshi further discloses (Fig. 4) wherein said tip has a radially offset portion (134), said radially offset portion having an interior sloping surface (136) that slopes radially inward in a direction along said body axis toward said body proximal end of said needle body (Par. 0039).
Regarding claim 4, Akahoshi, as modified by Dewey, discloses the phacoemulsification needle of claim 3. However, the combination fails to disclose wherein said interior sloping surface is a convex curve.
In an alternative embodiment, Akahoshi teaches wherein said interior sloping surface is a convex curve (Par. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi, as modified by Dewey, to have wherein said interior sloping surface is a convex curve. Doing so would improve the efficiency of the aspiration of the needle (Par. 0041), as taught Akahoshi.
Regarding claim 5, Akahoshi, as modified by Dewey, discloses the phacoemulsification needle of claim 3. Akahoshi further discloses wherein said interior sloping surface is substantially straight (Par. 0039).
Regarding claim 6, Akahoshi, as modified by Dewey, discloses the phacoemulsification needle of claim 1. Akahoshi further discloses wherein at least a portion of said tip has a textured surface that is at least one of: (i) an exterior surface of said tip; or (ii) an interior surface of said tip (Par. 0047).
Regarding claim 7, Akahoshi, as modified by Dewey, discloses wherein said body has a length along said central body axis, said blockage reduction means extends along a majority of the length of said needle body [i.e. extends all the way down the needle shaft, see Dewey paragraph 0085].
Regarding claim 8, Akahoshi, as modified by Dewey, discloses the wherein said body has a length along said central body axis, said blockage reduction means extends a distance of less than half of the length of said needle body [i.e. only partway, see Dewey paragraph 0085].
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi, in view of Dewey, to have said blockage reduction means extend a distance of less than half of the length of said needle body, because it teaches a blockage reduction that extends only partway. Doing so would only require a rearrangement of parts without modifying how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 10, the claims further limit said blockage reduction means being at least one a helical groove extending within said internal surface [i.e. spiral grooves, see Dewey figure 19 and paragraph 0086]. 
Regarding claims 11-14, the claims further limit said blockage reduction means being at least one indented portion of said needle body. However, of the optional a groove extending into said internal surface; at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body, the examiner details said blockage reduction means being a groove extending into said internal surface as being disclosed by reference Akahoshi, in view of Dewey, for these claims. Therefore, limitations concerning at least one insert within said aspiration passage; at least one blade located within said aspiration passage; or at least one indented portion of said needle body are interpreted as not part of the claimed invention for these claims.
Regarding claim 20, in the art of phacoemulsification, Akahoshi discloses (Figs. 1-3) a phacoemulsification needle (100) for emulsifying body tissue, said needle adapted to be attached to a phacoemulsification handpiece for imparting a vibration to said needle (Abstract), said needle comprising: a hollow needle body (104) having a distal end (99), a proximal end (106), and an internal surface defining an aspiration passage (124) extending between said proximal and distal ends (Par. 0039), said proximal end for mounting said needle body to a phacoemulsification handpiece (Par. 0036), said aspiration passage having a longitudinally-extending central body axis (110), said needle body defining a tip (102) at said distal end (Par. 0037). However, Akahoshi fails to disclose said needle body having a blockage reduction means located within said aspiration passage at a location proximal of said tip, wherein said blockage reduction means is at least one indented portion of said needle body.
In the analogous field of phacoemulsification, Dewey teaches (Fig. 19) a needle body (80 & 83) having a blockage reduction means (81) located within an aspiration passage (88) at a location proximal of a tip (87), wherein said blockage reduction means is at least one indented portion of said needle body (Par. 0085-0086). Note, Dewey’s interpreted as teaching the blockage reduction means located within the aspirated package only proximal to the tip, because it teaches a blockage reduction proximal to the tip. The remaining structure is an unrecited element not excluded by the use of the transitional phrase comprising. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi to have said needle body having a blockage reduction means located within said aspiration passage at a location proximal of said tip, wherein said blockage reduction means is at least one indented portion of said needle body. Doing so would enhance the effectiveness of the cavitation process during phacoemulsification (Par. 0086), as taught Dewey.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi to have the blockage reduction means located within the aspirated passage proximal to the tip, because it teaches a blockage reduction proximal to the tip. Doing so would only require a rearrangement of parts without modifying how the device operates. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akahoshi et al. (US 2017/0042732), cited in previous office action, in view of Dewey (US 2006/0052758) or, in the alternative, under 35 U.S.C. 103 as obvious over Dimalanta (US 2010/0087846), cited in previous office action.
Regarding claim 18, Akahoshi, as modified by Dewey, discloses a method of performing phacoemulsification, the method comprising the steps of: obtaining the phacoemulsification needle of claim 1; assembling said proximal end of said phacoemulsification needle with a vibratory handpiece; imparting a vibration to said needle with said handpiece to emulsify tissues in the eye [see Akahoshi Abstract]; and aspirating emulsified tissues into said aspiration passageway to contact said blockage reduction means [see Dewey Abstract].
In the alternative, an invention relating to the analogous art of phacoemulsification, Dimalanta teaches the method step: aspirating emulsified tissues into said aspiration passageway to contact said blockage reduction means (Abstract & Par. 0027-0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akahoshi, in view of Dewey, to have the method step of: aspirating emulsified tissues into said aspiration passageway to contact said blockage reduction means. Doing so would reduce occlusions [i.e. a blockage of the aspiration lumen that results in an increase in aspiration pressure] (Par. 0028), as taught Dimalanta.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
	/RICHARD G LOUIS/              Primary Examiner, Art Unit 3771